[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this case, plaintiff appeals from a decision of the Freedom of Information Commission, based upon a complaint by the named defendants, requiring plaintiff to grant access to certain documents regarding its finances. The central issue here presented is whether or not plaintiff is a public agency within the meaning of Connecticut General Statutes § 1-200 (formerly § 1-18a). It is precisely the same issue presented inMeri-Weather, Inc. v. Freedom of Information Commission, et al, Docket No. CV 99 0494415S. Accordingly, the decision in that case is hereby made the decision in this case.
The appeal is dismissed.
Robert Satter Judge Trial Referee